231 Ga. 695 (1974)
203 S.E.2d 860
BROOK FOREST ENTERPRISES, INC.
v.
PAULDING COUNTY et al. LEE et al.
v.
PAULDING COUNTY et al.
28262, 28330.
Supreme Court of Georgia.
Submitted October 23, 1973.
Decided January 28, 1974.
Rehearing Denied February 18, 1974.
Submitted October 10, 1973.
Decided January 28, 1974.
Green, Force & Alderman, William O. Green, Jr., for appellant.
Fudger & Foster, Arthur W. Fudger, for appellees.
Green, Force & Alderman, William O. Green, Jr., for appellants.
Lane & Sanders, W. Robert Lane, Fudger & Foster, Arthur W. Fudger, for appellees.
NICHOLS, Justice.
These cases involve appeals from judgments granting temporary injunctions in which the appellants are prohibited from completing construction of mobile home parks in violation of the zoning ordinance of Paulding County. Objections were filed to the findings of fact of the trial court in each case and the contention is made that the grant of the temporary injunctions was error. Held:
1. "In all actions in Superior Court tried upon the facts without a jury ... [except designated cases] the court shall find the facts specially and state separately its conclusions of law thereon... Findings of facts shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of the witness." Ga. L. 1970, pp. 170, 171 (Code Ann. § 81A-152). Accordingly, assuming but not deciding that the findings of fact contended for by the appellants would have been authorized by the evidence presented on the trial, yet, where the facts found by the trial court were authorized by the evidence such findings will not be set aside.
2. In case No. 28262 the judgment of the trial court limiting the development of the mobile home park for not more than 33 mobile homes was authorized by the evidence and such judgment must be affirmed.
*696 3. The judgment in case No. 28330 providing that the property owners may maintain on said property the two (2) mobile homes, which the court found may have been located on such property prior to the adoption of the zoning ordinance in question, was authorized by the evidence and must be affirmed.
Judgments affirmed. All the Justices concur.